NO. 12-14-00271-CR

                          IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

JOSHUA JAMES DOMINEY,                            §      APPEAL FROM THE 159TH
APPELLANT

V.                                               §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                         §      ANGELINA COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       Joshua James Dominey appeals his convictions for possession of a controlled substance
and tampering with or fabricating physical evidence. Appellant’s counsel filed a brief asserting
compliance with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967)
and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). We affirm.


                                         BACKGROUND
       An Angelina County grand jury returned a two count indictment against Appellant for the
offenses of possession of a controlled substance and tampering with or fabricating physical
evidence. Appellant pleaded “guilty” to each count without an agreed punishment, and the trial
court ordered a presentence investigation. The trial court conducted a sentencing hearing and
assessed punishment at two years of confinement for count I and eight years of confinement for
count II. The sentences were ordered to run concurrently. This appeal followed.


                       ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
       Appellant’s counsel has filed a brief in compliance with Anders and Gainous. Counsel
states that he has reviewed the appellate record and that he is unable to find any reversible error
or jurisdictional defects. In compliance with Anders, Gainous, and High v. State, 573 S.W.2d
807 (Tex. Crim. App. 1978), counsel’s brief presents a thorough chronological summary of the
procedural history of the case and further states why counsel is unable to present any arguable
issues for appeal.1 See Anders, 386 U.S. at 745, 87 S. Ct. at 1400; Gainous, 436 S.W.2d at 138;
see also Penson v. Ohio, 488 U.S. 75, 80, 109 S. Ct. 346, 350, 102 L. Ed. 2d 300 (1988).
         We have considered counsel’s brief and conducted our own independent review of the
record. We found no reversible error. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex.
Crim. App. 2005).


                                                  CONCLUSION
         As required, Appellant's counsel has moved for leave to withdraw.                             See In re
Schulman, 252 S.W.3d 403, 407 (Tex. Crim. App. 2008) (orig. proceeding); Stafford v.
State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991) (en banc). We are in agreement with
Appellant's counsel that the appeal is wholly frivolous. Accordingly, we grant his motion for
leave to withdraw, and affirm the judgment of the trial court. See TEX. R. APP. P. 43.2(a).
         As a result of our disposition of this case, Appellant’s counsel has a duty to, within five
days of the date of this opinion, send a copy of the opinion and judgment to Appellant and advise
him of his right to file a petition for discretionary review.                See TEX. R. APP. P. 48.4; In re
Schulman, 252 S.W.3d at 411 n.35. Should Appellant wish to seek review of this case by the
Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for
discretionary review on his behalf or he must file a petition for discretionary review pro se. Any
petition for discretionary review must be filed within thirty days after either the date of this
court’s judgment or the date the last timely motion for rehearing was overruled by this court.
See TEX. R. APP. P. 68.2(a). Any petition for discretionary review must be filed with the Texas
Court of Criminal Appeals. See TEX. R. APP. P. 68.3(a). Any petition for discretionary review
should comply with the requirements of Texas Rule of Appellate Procedure 68.4. See In re
Schulman, 252 S.W.3d at 408 n.22.
Opinion delivered July 8, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.

                                             (DO NOT PUBLISH)

         1
           Counsel states in his motion to withdraw that he provided Appellant with a copy of his brief. Appellant
was given time to file his own brief in this cause. The time for filing such brief has expired, and we have received
no pro se brief.


                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                              JULY 8, 2015


                                         NO. 12-14-00271-CR


                                   JOSHUA JAMES DOMINEY,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                Appeal from the 159th District Court
                        of Angelina County, Texas (Tr.Ct.No. 2014-0403)

                        THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                        It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.